
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.6



THIRD AMENDMENT TO THE
GUESS?, INC.
2004 EQUITY INCENTIVE PLAN


        WHEREAS, Guess?, Inc. (the "Company") maintains the Guess?, Inc. 2004
Equity Incentive Plan (as may be amended, restated and/or modified from time to
time, the "Plan");

        WHEREAS, pursuant to Section 18 of the Plan, the Compensation Committee
of the Board of Directors of the Company may amend the Plan at any time, subject
to certain limitations;

        WHEREAS, the Plan and certain forms of agreements related thereto,
including the form Restricted Stock Agreement, Restricted Stock Unit Agreement,
and Nonqualified Stock Option Agreement (collectively, the "Form Agreements"),
do not clearly address the issuance of shares in book entry form or other
uncertificated means and the rights, if any, the holders of such shares may have
under the Plan; and

        WHEREAS, the Company wishes to amend the Plan and the Form Agreements to
permit the issuance of shares in book entry form and clarify the rights, if any,
the holders of such shares have under the Plan;

        NOW, THEREFORE, the Form Agreements, in substantially the forms attached
hereto as Exhibits A, B and C are hereby adopted and approved, effective as of
December 17, 2007; and

        RESOLVED FURTHER, the Plan is hereby amended, effective as of
December 17, 2007, as follows:

SECTION 8

STOCK OPTIONS

1.Subsection 8(g) is amended in its entirety to read as follows:

        "Rights as Shareholder.    A Participant shall have no rights as a
shareholder with respect to any shares of Common Stock issuable upon exercise of
a Stock Option until shares of Common Stock (either in certificate or book entry
form) shall have been issued to the Participant and, subject to Section 16(b),
no adjustment shall be made for dividends or distributions or other rights in
respect of any share for which the record date is prior to the date on which the
Participant shall become the holder of record thereof."

SECTION 8

RESTRICTED STOCK AWARDS

2.Subsection 9(c) is amended in its entirety to read as follows:

        "Evidence of Ownership.    At the time of grant, the Company shall, in
its discretion, issue to each Participant receiving a Restricted Stock Award
either: (i) a certificate or certificates in respect of such shares of Common
Stock or (ii) uncertificated shares in book entry form. In either case, such
shares shall be registered in the name of such Participant, and shall bear an
appropriate legend or notation, as applicable, referring to the terms,
conditions and restrictions applicable to such Award. The Committee may require
that, as a condition of any Restricted Stock Award: (x) the Participant shall
have delivered a stock power, endorsed in blank, relating to the Common Stock
covered by such Award and (y) shares evidencing such Restricted Stock Award (if
in certificate form) be held in custody by the Company until the restrictions
thereon have lapsed."

--------------------------------------------------------------------------------



SECTION 10

STOCK APPRECIATION RIGHTS

3.Subsection 10(g) is amended in its entirety to read as follows:

        "Rights as Shareholder.    A Participant shall have no rights as a
shareholder with respect to any Stock Appreciation Right unless and until shares
of Common Stock (either in certificate or book entry form) are issued to the
Participant as payment upon exercise of such Stock Appreciation Right, and,
subject to Section 16(b), no adjustment shall be made for dividends or
distributions or other rights in respect of any share for which the record date
is prior to the date on which the Participant shall become the holder of record
thereof."

SECTION 11

PERFORMANCE SHARE AWARDS

4.Subsection 11(e) is amended in its entirety to read as follows:

        "Rights as Shareholder.    Except as otherwise provided by the Committee
in the applicable Award Agreement, a Participant shall have no rights as a
shareholder with respect to a Performance Share Award until shares of Common
Stock (either in certificate or book entry form) shall have been issued to the
Participant following the conclusion of the Performance Period, and, subject to
Section 16(b), no adjustment shall be made for dividends or distributions or
other rights in respect of any share for which the record date is prior to the
date on which the Participant shall become the holder of record thereof."

SECTION 19

MISCELLANEOUS

5.Subsection 19(g) is amended in its entirety to read as follows:

        "Securities Law Restrictions.    The Committee may require each Eligible
Individual purchasing or acquiring shares of Common Stock pursuant to a Stock
Option or other Award under the Plan to represent to and agree with the Company
in writing that such Eligible Individual is acquiring the shares for investment
and not with a view to the distribution thereof. All shares of Common Stock
delivered under the Plan shall be subject to such stock-transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission,
the New York Stock Exchange or any other exchange upon which the Common Stock is
then listed, and any applicable federal or state securities law, and the
Committee may cause a legend or legends to be put on any such shares issued in
certificate form, or a notation to be made on any such shares issued in book
entry form, as applicable, to make appropriate reference to such restrictions.
No Award shall be granted or shares of Common Stock shall be issued hereunder
unless the Company shall have determined that such grant or issuance is in
compliance with, or pursuant to an exemption from, all applicable federal and
state securities laws."

[Remainder of page intentionally left blank]

2

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Company has caused its duly authorized officer
to execute this amendment.

  GUESS?, INC.
 
/s/  CARLOS ALBERINI      

--------------------------------------------------------------------------------

Name: Carlos Alberini
Title: President and C.O.O.

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.6



THIRD AMENDMENT TO THE GUESS?, INC. 2004 EQUITY INCENTIVE PLAN
